Citation Nr: 1622209	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2007 the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for March 23, 2009, in Indianapolis, Indiana.  After the hearing, the Veteran requested that the hearing be rescheduled as he was unable to appear.  In May 2009, the Board remanded the claim so that the Veteran could be scheduled for a new hearing.  A hearing was scheduled for July 29, 2009, in Indianapolis, Indiana.  However, the Veteran submitted a request to withdraw the hearing on June 30, 2009.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In August 2009, the Board remanded the claim for further development.  In February 2011, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  

In April 2013, the Court vacated the February 2011 Board's decision denying service connection and remanded the claim to the Board for action consistent with the Court's decision.

In January 2014, August 2014, April 2015, and September 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

A chronic left foot disability was not shown in service, left foot arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current left foot disorder is etiologically related to his active service.

CONCLUSION OF LAW

The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VA Gen. Coun. Prec. 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

The Veteran filed his service connection claim for a left foot disorder in June 2006, which was denied by the May 2007 rating decision.  In his June 2006 application for benefits, he asserted that his left foot disorder occurred on February 1, 1977.  In June 2007, the Veteran reported that his left foot disorder was caused by being in the military.  In September 2010, the Veteran admitted that he had pes planus when he entered service and reported that he had blisters on his foot during service.

STRs show that at his August 1972 entrance examination, the Veteran was noted to have pes planus.  Furthermore, he denied having any foot trouble.  Although his pes planus was noted, he was not found disqualified from active service.  

In February 1977, he continued to deny having any foot trouble and he had a normal examination of his feet.  

In September 1978, he complained of foot sores and was diagnosed with scabies.  By July 1981, he once again had a normal examination of his feet.  As such, the presumption of soundness attaches to the Veteran's case.

However, because, as will be discussed, the evidence shows that a left foot disorder is not related to active service, there is no need to discuss the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Id.  

In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  

Three years after his separation from service, he had a normal examination of his extremities in January 1984.  The first objective medical evidence documenting a left foot disorder is not until November 1996, a left foot x-ray showed a probable acute fracture.  A January 1997 left foot MRI showed ganglion cysts.  

In May 2002, he underwent left foot surgery, but afterwards he continued to complain of left foot pain.

The Veteran was afforded a VA examination for his left foot in October 2014.  A VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he had blisters on his feet in service but has not had any since service.  He reported ganglion cysts, but that these were not the claimed condition.  He reported his was diagnosed with pes planus on entry into the service, but did not describe any aggravation.  He believed that the blisters had worsened since service.  

The examiner opined that the Veteran's foot disorder was incurred in or caused by his active service.  The examiner reported that the Veteran only asserted foot blisters as related to his military service but they have been in remission since 1981.  The examiner reported that therefore, the foot blisters were not a chronic condition.  

The examiner noted that the other foot conditions were not claimed secondary to military service and postdated active service.  The examiner reported that all of the other foot conditions were not at all related to the Veteran's complaints of foot blisters.  The examiner reported that there was no evidence that the Veteran's pes planus was permanently aggravated by active service.

The Veteran was afforded a VA examination for his left foot in June 2015.  A VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  Once again, the Veteran reported having foot blisters in service and was diagnosed with pes planus at entrance.  The examiner opined that the Veteran's foot blisters were less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran was diagnosed with scabies during his service, but that scabies represents an isolated event in one moment of time and could not be linked to any future break-outs.  The examiner noted that the Veteran developed condition well after his active service, and therefore, these conditions were less likely than as not related to his active service.

In a December 2015 addendum opinion, the June 2015 VA examiner restated that the Veteran's STRs contained no evidence of blisters but instead he was seen for pustules on both feet, which were diagnosed as scabies.  The examiner opined that it was at least as likely as not that these lesions were what the Veteran recalls as blisters on his feet during service.  The examiner reported that scabies were caused by a tiny mite that burrows under the skin and was a readily treated condition and that the Veteran's condition in service could not be linked to any future break-outs as no residual pathology had been observed.  The examiner opined that it was less likely as not that the Veteran's foot disorder that became manifest during service had been continuously symptomatic since.

In February 2005, the Veteran was granted SSA disability benefits, in part due to a respiratory disorder and an organic mental disorder.  A thorough review of the medical records provided by SSA shows no nexus between his current left foot disorder and his active service.

The Veteran has not submitted any medical evidence supporting his contention that his left foot disorder is due to or the result of his service.  VA obtained multiple medical opinions in an effort to support the Veteran in establishing his claim.  The October 2014 and June 2015 VA examiners opined that his left foot disorder was less likely than not incurred in or caused by the Veteran's active service as scabies were not a chronic disease.  In addition, both opined that the Veteran's pes planus was not permanently aggravated by his actives service.  

The Board understands the Veteran's central contentions.  However, several examiners reported that the foot blisters were the only condition being claimed by the Veteran.  The medical evidence of record does not show any treatment for his left foot disorder until 1996, 15 years after his separation from service.  The Board finds great probative value in the VA examiners' opinion.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including STRs showing treatment for a left foot condition during service, scabies, and his contentions that his current left foot disorder was either due to or caused by his active service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  At this point, based on all the evidence, including some of the Veteran's own prior statements, the Board can state that not only the evidence is against this claim, but that there is clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The problem he did cite in service (scabies) has been found by health care providers to be a transitory issue that did not occur after service (by the Veteran's own statements).  It is important for the Veteran to understand that there are now multiple medical opinions against the Veteran's claim. 

Consideration has been given to the Veteran's allegation that his current left foot disorder was related to his military service.  He is clearly competent to report symptoms of foot pain as well.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe foot symptoms, he lacks the medical training or qualification to diagnose a foot disability and then link it to service many years ago.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinions of record.

The record does not contain evidence of a diagnosis of an ongoing chronic left foot spine disorder related to his active service, as the first evidence of back problems does not appear until at least 1996, 15 years after separation.  In addition, at in-service examination after the Veteran was diagnosed with scabies in 1978, the Veteran had normal examinations of his feet in July 1981 and was not diagnosed with a chronic foot disability.  Furthermore, STRs do not document any other left foot symptoms, complaints, or treatment.  Finally, three years after his separation from service in January 1984, the Veteran had a normal examination of his extremities.  As such, the Board does not find that the evidence of record shows continuous left foot symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a left foot disorder.  The record contains no objective medical evidence diagnosis a chronic left foot disability until 1996.  Furthermore, the Veteran has repeatedly reported that he does not attribute any other current foot disorder to his in-service foot condition.  In addition, the record does not contain evidence that any left foot injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  In any event, the Board finds that there is now clear and unmistakable evidence against this claim, including the issue of aggravation, at some points based on the Veteran's own statements. 
  
Consideration has also been given to the Veteran's assertion that his left foot disorder is the result of his military service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his feet normal, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any left foot complaints after service until around 1996.

Accordingly, the criteria for service connection have not been met for a chronic left foot disability.  That is, the evidence does not show that a left foot disability was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a left foot disability has existed continuously since service.  Therefore, the claim is denied.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015)." 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board in July 2009, but he withdrew his request for a hearing.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained. 

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which in aggregate the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a left foot disorder is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


